Citation Nr: 1009950	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-09 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability, prior to July 20, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability, post-operative, from November 1, 
2009.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compound fracture of the right thumb.

4.  Entitlement to a compensable evaluation for a right thumb 
scar.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1980 to March 
1985.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim for 
an evaluation in excess of 20 percent for a right shoulder 
disability.  An October 2009 rating decision granted a 
temporary total (100 percent) convalescence rating pursuant 
to 38 C.F.R. § 4.30, effective July 20, 2009 through October 
31, 2009, and an evaluation of 20 percent, effective November 
1, 2009. 

As the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation for a right 
shoulder disability prior to rotator cuff surgery, and a 
higher evaluation for a right shoulder disability, post-
operative, remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim for an evaluation in excess of 20 percent for 
a right shoulder disability.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The appellant's VA treatment records indicate the appellant 
underwent a right arthroscopic rotator cuff repair procedure 
in July 2009.  The appellant's right shoulder was last 
evaluated in an April 2008 VA examination, which pre-dated 
the arthroscopic rotator cuff repair procedure.  
Consequently, the Board finds that the April 2008 VA 
examination is not sufficiently contemporaneous for purposes 
of evaluating the nature and severity of the appellant's 
right shoulder disability.  Although the record contains VA 
treatment records dating to December 2009, the records do not 
provide a complete picture of the current state of the 
appellant's right should disability.  Therefore, an 
additional VA examination is necessary.

Medical evidence of record reflects that the appellant may be 
too disabled to work due to the right shoulder disability.  
In a February 2007 statement, the appellant stated that he 
had been asked to resign from three paying jobs in the past 
few years because his right shoulder would not function 
properly.  He noted that his job required holding and lifting 
heavy objects.  In a June 2007 statement, which was construed 
by the RO as a notice of disagreement, the appellant asserted 
that he could not finish his new job due to his right 
shoulder disability.  In an October 2007 VA Form 21-4142, the 
appellant stated that he could not do his job correctly, 
without dropping products and objects over forty pounds.  He 
reported that he could not pass a physical for a job.  An 
April 2008 VA examination report indicated the appellant's 
right shoulder pain limited his ability to work.  A December 
2009 VA treatment record reflected that the appellant was 
working a few small jobs.  An August 2007 VA treatment record 
noted that the appellant was unemployed due to decreased 
strength and pain in his shoulder.  A May 2007 VA treatment 
record also noted that the appellant was unemployed, but had 
previously worked as a plastic injection operator and at 
Lowes.  The appellant's statements and VA treatment records 
suggest that the appellant may be unemployable as a result of 
his service-connected disabilities.  Therefore, the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) has been raised.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that a request for TDIU is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the appellant is 
unemployable due to the disability for which an increased 
rating is sought, then whether TDIU is warranted as a result 
of that disability is part and parcel to that claim.  Id. at 
455.  The RO did not address whether the appellant's service-
connected disabilities made him unemployable in the January 
2007 rating decision, May 2007 rating decision, or November 
2008 statement of the case.  Therefore, the matter should be 
remanded to the RO for readjudication of the appellant's 
claim for an evaluation in excess of 20 percent for a right 
shoulder disability, to include adjudication of the issue of 
entitlement to TDIU, in accordance with the holding in Rice.

Regarding the issues of entitlement to an evaluation in 
excess of 10 percent for residuals of a compound fracture of 
the right thumb and entitlement to a compensable evaluation 
for a right thumb scar, the Board finds that these issues 
need to be remanded for issuance of a statement of the case 
(SOC) by the RO.  The rating decision dated in January 2007 
also denied the claims of entitlement to an evaluation in 
excess of 10 percent for residuals of a compound fracture of 
the right thumb, and entitlement to a compensable evaluation 
for a right thumb scar.  The appellant was notified of the 
decision via a letter dated in January 2007.  In a written 
statement, received in February 2007, the appellant expressed 
disagreement with the January 2007 rating decision and 
referenced the right thumb disabilities.  The February 2007 
statement can be clearly construed as a notice of 
disagreement with regard to the January 2007 rating decision.  
See 38 C.F.R. § 20.201 (2009).  

The RO issued a May 2007 rating decision addressing the three 
claims denied in the January 2007 rating decision.  A June 
2007 statement from the appellant was construed as a notice 
of disagreement with the denial of an increased rating for 
his service-connected right shoulder disability only.  The RO 
subsequently issued a SOC in March 2008 addressing only the 
appellant's claim for an increased evaluation for his 
service-connected right shoulder disability.  However, the 
June 2007 statement, the appellant noted that he was 
appealing his "case" for the second time and did not 
indicate that he was solely appealing the claim concerning 
his right shoulder disability.  Additionally, the appellant 
submitted a June 2007 VA Form 21-4142 that referenced 
treatment for his right thumb disability, further indicating 
that he had not intended to only appeal the right shoulder 
disability claim.  

The record does not reflect that a SOC has been issued in 
response to the appellant's notice of disagreement pursuant 
to 38 C.F.R. § 19.26 regarding the increased ratings claims 
for residuals of a compound fracture of the right thumb and a 
right thumb scar.  In this situation, the United States Court 
of Appeals for Veterans Claims has indicated that the proper 
action is to remand the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  As such, the Board finds that this 
issue should be remanded for the issuance of a SOC by the RO.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a statement 
of the case as to the issues of 
entitlement to an evaluation in excess of 
10 percent for residuals of a compound 
fracture of the right thumb and 
entitlement to a compensable evaluation 
for a right thumb scar.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.

2. Schedule the appellant for a VA 
examination to determine the following:

*	Determine the current severity of his 
service-connected right shoulder 
disability.  Conduct all testing and 
evaluation needed to make this 
determination.  The VA examination 
must take into consideration any 
additional functional impairment due 
to factors such as pain, weakness, 
incoordination and fatigability, in 
accordance with 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).

*	The examiner should comment on the 
appellant's current level of 
occupational impairment due to the 
appellant's service-connected 
disabilities, including his right 
shoulder disability.  

*	The examiner should also provide an 
opinion as to whether the appellant's 
service-connected disabilities alone 
render him unable to obtain or retain 
gainful employment.  

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided.  The examiner should review the 
claims folder and this fact should be 
noted in the accompanying medical report.  

3.  Readjudicate the issues on appeal, to 
include the issue of TDIU, considering all 
the evidence.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


